Citation Nr: 1817950	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-20 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability. 


REPRESENTATION

Veteran represented by:	American Legion 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 






INTRODUCTION

The Veteran had honorable active duty service with the United States Marine Corps from May 1969 to July 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied entitlement to the benefits sought.  The Veteran appealed the underlying decision in a Notice of Disagreement received in March 2009.

In September 2016, the Board remanded the case for additional development.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current left knee disability is due to active service.  Specifically, he asserts that he fell during a three mile run in boot camp.  In the alternative, the Veteran contends that his left knee disability is due to his service-connected right knee disability.  

Service treatment records include a May 7, 1969, induction physical examination that indicates the Veteran was fit for duty with no current disability.  In this regard, the Board acknowledges that prior to duty, the Veteran reported that he had a previous left knee injury and underwent surgery to repair the injury.  The Veteran, however, was afforded a special orthopedic consultation to determine his fitness for service.  This consultation was conducted by S. L., M.D., an orthopedic surgeon on May 2, 1969.  Upon examination, S. L. opined that the Veteran was fit for duty.  This opinion was based on May 1, 1969 roentgenogram testing which included AP, lateral, tunnel and tangential views of both knee joints.  S. L. stated that all eight views "disclosed no evidence of fracture, dislocation or other bone or joint pathology."  The induction examiner accepted S.L.'s findings as competent, as they were directly quoted on the induction examination report (""I do not find that this man has unstable knees" on exam and x-ray; "[he has] now recovered very well following both operative procedures" "he is fit for military duty.") (emphasis incorporated as noted on original examination report).  A June 6, 1969, record notes that there was no evidence of left knee effusion, collateral ligaments and cruciate ligaments were intact, the patella was within normal limits, McMurray testing was negative, and there was tenderness of the joint line.  The impression was good post-operative function of the left knee.  A June 12, 1969, record notes the Veteran's report of left knee pain.  The examiner noted that there was no change in the previous June 6, 1969, examination.  The June 1969 Medical Board report indicates that all ligaments of the left knee were stable; McMurray's sign was negative, and range of motion was full.  The primary diagnosis was osteoarthritis of the right knee due to old trauma; the examiner did not provide a diagnosis of the left knee.  

Post-service records include the report of a January 2012 VA examination.  The examiner diagnosed left knee degenerative joint disease and a partial ACL (anterior cruciate ligament) tear.  The report of a January 2017 VA examination indicates current diagnoses of advanced degenerative joint disease of the left knee status post left knee replacement.  The examiner found that the Veteran did not have a current left knee disability that was as likely as not incurred in or due to active service.  In providing the opinion, the examiner noted that the induction physical examination includes the Veteran's remark that his left knee was pain free, as well as demonstrates that there was no left knee instability.  The examiner in significant part stated, that although the Veteran claimed to be pain free after his pre-service left knee meniscectomy, and the induction examination was negative for instability, a medial meniscectomy predisposes advanced arthritic changes.  

The Board finds the January 2017 VA examiner's opinion inadequate for adjudication purposes.  In this regard, the Veteran's May 1969 induction examination is negative for left knee complaints or diagnoses; therefore, the Veteran's current diagnoses of left knee degenerative joint disease and partial ACL tear do not constitute a preexisting disability as per 38 U.S.C.A. § 1111 (2017).  As such, the Board finds that the presumption of soundness applies with regard to the current diagnoses of left knee degenerative joint disease and partial ACL tear.  See McKinney v. Mcdonald, 2016 WL 932820 (U.S. Vet. App. Mar. 11, 2016).  Thus, the case must be remanded for another VA opinion in order to determine whether the Veteran's current left knee degenerative joint disease and partial ACL tear were incurred in or are related to his active service, or whether they were caused or aggravated by the service-connected right knee disability.  See 38 C.F.R. § 3.159(c)(4) (2017).

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by an appropriately qualified health care professional.  The Veteran need not appear for an examination unless deemed necessary by the physician assigned to offer an opinion.  

The examiner should review the entire record, including service treatment records, post-service treatment records, a copy of this Remand and the Veteran's contentions.  The examination report should indicate that these items were in fact reviewed.  The examiner should presume that the Veteran did not have left knee degenerative joint disease or a partial ACL tear on entrance into active service.  

Based on the review of the record and the examination results, the examiner should clearly identify all left knee disorders that have been present during the period of the claim.  

With respect to each such disorder, to include advanced degenerative joint disease and a partial ACL tear, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service.  If not, the examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the left knee disorders were caused or permanently worsened by the Veteran's service-connected right knee disability. 

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  

A complete rationale for all opinions offered must be provided.  

If the examiner is unable to provide any required opinion, the examiner should fully explain why this is the case.  Likewise, if the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The AOJ should also undertake any additional development deemed necessary.

4.  Then, the AOJ should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and his representative need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).











This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




